65 F.3d 175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Norbert A. SCHUELLER, Plaintiff-Appellant,v.MT. DIABLO JUDICIAL DISTRICT;  Municipal Court ofCalifornia, County of Contra Costa, Defendants-Appellees.
No. 95-15409.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 16, 1995.*Decided Aug. 22, 1995.

Before:  ALARCON, FERNANDEZ and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Norbert A. Schueller appeals pro se the district court's dismissal of his 42 U.S.C. Sec. 1983 action seeking a federal injunction to set aside an interlocutory ruling of the Contra Costa County Municipal Court in Schueller's state court contract proceeding.  We affirm for the reasons stated by the district court in its order filed on January 30, 1995.  See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983);  Worldwide Church of God v. McNair, 805 F.2d 888, 894 (9th Cir.1986).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3